 Case 8:20-cv-02759-MSS-JSS Document 1 Filed 11/23/20 Page 1 of 4 PageID 1




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

ANNANORA L. FIELDS,

             Plaintiff,

v.                                                  CASE NO.:

KING-TILLER, LLC,
THOMASINA R. TILLER-KING, and
WILLIE COACHMAN,

        Defendants.
___________________________/

                          JOINT NOTICE OF REMOVAL

      Defendants King-Tiller, LLC, Thomasina R. Tiller-King, and Willie

Coachman, through undersigned counsel, hereby give joint notice of the removal

of the above-styled action from the Circuit Court of the Thirteenth Judicial Circuit

in and for Hillsborough County, Florida, to the United States District Court for the

Middle District of Florida, Tampa Division, pursuant to 28 U.S.C. §§ 1331, 1441(a)

and (b), and 1446(a), (b) and (d). This joint removal is based upon the existence of

a federal question, 28 U.S.C. §§ 1331, 1441(a), (b). The grounds for removal are as

follows:

                                  Introduction

      1.     On or about October 26, 2020, plaintiff Annanora L. Fields

(“Plaintiff”) filed a Complaint (hereinafter “Complaint”) in the Circuit Court of the

Thirteenth Judicial Circuit, in and for Hillsborough County, Florida. The action
 Case 8:20-cv-02759-MSS-JSS Document 1 Filed 11/23/20 Page 2 of 4 PageID 2




was assigned Case No. 20-CA-8388. The Complaint asserts a claim for violation of

the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. (“FLSA”).

      2.     On October 29, 2020, Defendants King-Tiller, LLC and Thomasina R.

Tiller-King were served with the Summons and Complaint in the above-captioned

case. Defendant Willie Coachman was served on November 10, 2020. True and

correct copies of said documents are attached hereto as Exhibit “A.”

                        Federal Question Jurisdiction

      3.     Plaintiff’s Complaint alleges that Defendant violated the FLSA by

failing to pay overtime pay. [Complaint, at ¶¶2-40]. It also contains a count under

the Florida Private Whistleblower Act (“FWA”). [Complaint, at ¶¶41-62].

      4.     Because the Complaint alleges violations of a federal statute,

Plaintiff’s claims are removable under 28 U.S.C. § 1441(a), (b), and (c). This Court

has original jurisdiction over this action pursuant to 28 U.S.C. § 1331.

      5.     The Court has supplemental jurisdiction over the FWA claims under

28 U.S.C. § 1367 because they are so related to the claims within such original

jurisdiction that they form part of the same case or controversy under Article III of

the United States Constitution.

      6.     In addition, Plaintiff appears to consent to removal. In her Complaint,

she specifically advises/warns the Defendants as follows:

      This cause can be removed to the United States District Court for the
      Middle District of Florida, but any Defendant desiring to do so should
      be aware of the strict procedural requirements for resolving FLSA
      disputes in the Middle District, which most likely are stricter than in
      this Court and involve greater expense.

                                          2
 Case 8:20-cv-02759-MSS-JSS Document 1 Filed 11/23/20 Page 3 of 4 PageID 3




[Complaint, ¶ 3]. “[C]ourts should not sanction devices intended to prevent a

removal to a Federal court where one has that right….” Wecker v. Nat’l Enam. &

Stamp. Co., 204 U.S. 176, 185-86 (1907). Here, Plaintiff attempts to deceive the

Defendants (who were unrepresented by counsel when they received the

Complaint) by falsely alleging that the procedural requirements for resolving FLSA

disputes in the Middle District are “stricter” than in state court “and involve greater

expense.” Of course, the FLSA scheduling order procedures used by judges in the

Middle District are intended to reduce – not increase – the parties’ time and

expense and are no “stricter” than procedures in state court.              Misleading

statements in pleadings designed to manipulate an unsuspecting defendant into

foregoing its right to remove claims to a Federal court should not be countenanced.

                      Additional Requisites for Removal

      7.     This Notice of Removal is filed timely within 30 days after Defendants

were served with the Summons and Complaint. 28 U.S.C. § 1446(b).

      8.     All defendants expressly join in this removal through undersigned

counsel, who represents all Defendants.

      9.     Pursuant to 28 U.S.C. § 1446(a), copies of all papers filed in the state

court action are attached hereto as Exhibit A.

      10.    Written notice of the filing of this Notice of Removal has been served

on the Plaintiff, and a copy of this Notice will be filed with the Clerk of the Circuit

Court in and for Hillsborough County, Florida, simultaneously with the filing of


                                           3
 Case 8:20-cv-02759-MSS-JSS Document 1 Filed 11/23/20 Page 4 of 4 PageID 4




this document with this Court, pursuant to 28 U.S.C. § 1446(d).

      WHEREFORE, Defendants respectfully requests that the Court take

jurisdiction of this action and grant such other and further relief as the Court

deems just and proper under the circumstances.

                                       Respectfully submitted,

                                       /s/ Jay P. Lechner________
                                       LECHNER LAW
                                       Jay P. Lechner, Esq.
                                       Florida Bar No.: 0504351
                                       Jay P. Lechner, P.A.
                                       Fifth Third Center
                                       201 E. Kennedy Blvd., Suite 412
                                       Tampa, Florida 33602
                                       Telephone: (813) 842-7071
                                       jplechn@jaylechner.com
                                       shelley@jaylechner.com
                                       Attorneys for Defendants King-Tiller, LLC,
                                       Thomasina R. Tiller-King, and Willie
                                       Coachman

                          CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on this 23th day of November, 2020, I
electronically filed the foregoing with the Clerk of the Court by using the CM/ECF
system, which will send notice of filing via electronic mail to all counsel of record.


                                                    /s/ Jay P. Lechner
                                                    Attorney




                                          4
